Citation Nr: 1343158	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  08-19 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected left ankle disability.

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to July 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the claims file currently resides with the RO in Nashville, Tennessee. 

In January 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge, the transcript of which is of record.  

In an October 2011 decision, the Board denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2013 the Court endorsed a Joint Motion for Remand (JMR) vacating the Board's denial of the Veteran's left knee disability claim and remanding the matter for further proceedings.  The case was remanded in August 2013.  It is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2013 the Veteran supplied an authorization to release records from Dr. Lang.  These records should be requested on remand.  The Veteran should also be asked to provide an authorization for records from Dr. Grant and any other physician who has treated him for his left knee disorder.  See e.g., January 2009 statement and January 2013 JMR.  The RO should also associate the October 2008 VA examination report with the file.

The Veteran is reminded that the duty to assist him with his claim is not a one-way street.  If he wants help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This includes responding to requests for information in a timely fashion.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide authorization and consent to obtain private treatment records from Drs. Lang, Grant, and any other physician who treated the Veteran for his left knee disorder, and provide copies of VA Form 21-4138 (medical release form) for this purpose.  Then obtain these records based on the information provided.  If any of the requested records are unavailable, clearly document this fact and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Associate the October 2008 VA examination report with the claims file.

3.  Thereafter, the RO should readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


